DETAILED ACTION
This non-final Office action is in response to the claims filed on September 17, 2020.
Status of claims: claims 1-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 was considered by the examiner. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Drawings
The drawings are objected to because: “10” “12” “14” “16” and “18” need to be rewritten such that the “1” looks like a regular “1” and not an upside down V.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 9 – “the area” lacks antecedent basis.
Claim 3, line 4 – “and/or” is unclear since “/” is not a word. Does applicant intend to recite “and” or “or”?
Claim 4, line 5 – “and/or” is unclear since “/” is not a word. Does applicant intend to recite “and” or “or”?
Claim 4, line 4 – what exactly constitutes “it?”
Claim 6, line 13 – “the center of the base surface” is unclear. Both “the center” and “the base surface” both lack antecedent basis
Claim 7, line 3 – “the vehicle interior” lacks antecedent basis
Claim 9, line 3 – “the direction” and “the interior” lack antecedent basis
Claim 10, line 3 – “the region” lacks antecedent basis.
Claim 10, line 3 – what exactly constitutes “its?”
Claim 11, line 3 – what exactly constitutes “its?”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6231117 to Nagahashi in view of US 4894972 to Endoh et al. (hereinafter “Endoh”).
Nagahashi discloses a cover for closing an opening in a vehicle body, wherein the cover has an edge 2, and wherein the edge forms a sealing lip 9 which has a sealing lip base 9b which is capable of being molded onto a main body of the edge, and the sealing lip furthermore has an end section 9a, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 4 on a body- fixed edge of the opening, and a groove is formed in the foam edge in the area of the sealing lip base. (see annotated FIG. 3 below)
[AltContent: textbox (Main body)]
[AltContent: arrow][AltContent: textbox (groove)][AltContent: arrow]
    PNG
    media_image1.png
    337
    336
    media_image1.png
    Greyscale

Nagahashi fails to disclose that the edge is foam.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nagahashi edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nagahashi fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. (claim 1)
Nagahashi, as applied above, further discloses wherein the groove is arranged in the sealing lip base or in the main body or is formed by a transition region from the main body into the sealing lip base. (claim 2)
Nagahashi, as applied above, further discloses wherein the groove is designed in such a way that it increases the mobility of the sealing lip with respect to elastic deformation and pivoting of the end section in parallel to the counter surface and/or with respect to a displacement of the sealing lip in a direction away from the counter surface. (claim 3)
Nagahashi, as applied above, further discloses wherein the main body of the foam edge has an edge surface 7, which forms an edge of the cover and is oriented essentially in parallel to the counter surface and, when the opening is closed, is arranged spaced apart from it, and the groove is formed as an undercut in the edge surface and/or between the edge surface and the end section. (claim 4)
Nagahashi, as applied above, further discloses wherein the sealing lip extends essentially perpendicular to the edge surface and in parallel to a main surface 1b of the cover and toward the counter surface. (claim 5)
Nagahashi discloses a cover for closing an opening in a vehicle body, wherein the cover has an edge, 
wherein the edge forms a sealing lip which has a sealing lip base which is capable of being molded onto a main body of the edge, and the sealing lip furthermore has an end section, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface on a body-fixed edge of the opening, and the main body of the edge has an edge surface which forms an edge of the cover and is oriented essentially perpendicular to a main surface of the cover, and wherein the sealing lip base is arranged on a lower side of the edge and offset in relation to the edge surface towards the center of the base surface. 
Nagahashi fails to disclose that the edge is foam.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Nagahashi edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Nagahashi fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. (claim 6)
Nagahashi, as applied above, further discloses wherein the sealing lip base is arranged on a side of the foam edge which faces toward the vehicle interior. (claim 7)
Nagahashi, as applied above, further discloses wherein the cover is designed to close a roof opening, and the sealing lip extends essentially in a horizontal direction. (claim 8)
Nagahashi, as applied above, further discloses wherein in a closed position of the cover, the foam edge only has a sealing effect with the counter surface by means of its sealing lip. (see FIG. 2) (claim 11)
Nagahashi, as applied above, further discloses a vehicle having a cover as claimed in claim 1. (claim 12)

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10183635 to Tsutsumi et al. (hereinafter “Tsutsumi”) in view of Endoh.
Tsutsumi discloses a cover for closing an opening in a vehicle body, wherein the cover has an edge 11, and wherein the edge forms a sealing lip 10d which has a sealing lip base 4b which is capable of being molded onto a main body 10a of the edge, and the sealing lip furthermore has an end section, which is arranged at an end of the sealing lip opposite to the sealing lip base and is designed to have a sealing effect with a counter surface 4a on a body- fixed edge of the opening, and a groove 11b is formed in the foam edge in the area of the sealing lip base. (see Fig. 2)
Tsutsumi fails to disclose that the edge is foam.
Endoh teaches of forming a similar edge out of foam. (see col. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Tsutsumi edge out of a foam material, as taught by Endoh, to order to provide the cover with excellent thermal and acoustic insulation, vibration resistance, and water resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Additionally, although Tsutsumi fails to explicitly disclose the sealing lip base is molded onto the main base, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, the claim does not require that the sealing lip base is molded onto the main base, but only that the structure be capable of being made via the process recited. (claim 1)
Tsutsumi, as applied above, further discloses wherein the sealing lip first extends away from the main body in the direction of the interior of the vehicle body, and is then curved in the region of the sealing lip base such that it extends further essentially in parallel to a main surface of the cover and is oriented towards the counter surface. (claim 9)
Tsutsumi, as applied above, further discloses wherein the sealing lip forms at least two mutually perpendicular boundary surfaces of the groove in the region of its curvature. (claim 10)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634